DETAIL ACTION
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II.	The following is a response to the communication received on 06/10/2021. Thus, per the communication received on 06/10/2021, claims 1, 3, 5-9, 13 and 15 have been amended. Claims 4 and 12 are already canceled. Thus, claims 1-3, 5-11 and 13-15 are currently pending in this application.

Response to Amendment
III.	The amendment filed on 06/10/2021 is sufficient to overcome the rejections set forth in the previous office-action. Accordingly, the Office withdraws the rejections set forth in the previous office-action. It is also worth noting that the reason for allowance is clear from the prosecution history.  

EXAMINER’S AMENDMENT
IV.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephone interview with STEVE S. CHA (Reg. # 44,069) on 07/27/2021.   


In the Claims:
6. 	(Currently Amended) The method of claim 1, further comprising: 
receiving the user's second biometric signal measured by a second sensor; 
collecting a change in the user's body data, based on the received second biometric signal; 
identifying the user's workout state, based on the collected change in body data; and 
displaying the personalized exercise guide,
wherein the personalized exercise guide further includes at least one of an efficiency of 

9. 	(Currently Amended) An electronic device comprising: 
a communication module electronically receiving a user's first biometric signal transmitted by a first sensor included in another electronic device; 
a display displaying body data and a required amount of workout; 
a memory storing instructions; and 
a processor electronically connected to the communication module, the display, and the memory,
wherein the instructions stored in the memory cause, upon execution, the processor to acquire the user's body data, based on the received first biometric signal, to calculate pre-established  from predetermined data history and the for 

ALLOWABLE SUBJECT MATTER
VI.	Claims 1-3, 5-11 and 13-15 are allowed. 
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715